DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objections withdrawn.
Allowable Subject Matter
The indicated allowability of claims 7, 8, 19, and 20 is withdrawn in view of the newly discovered reference(s) Foltin (DE10201108138A1).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmelid (DE10 2014 000 235 A1) in view of Foltin (DE102011081384 A1).
Referring to claims 1 and 13, Elmelid shows An apparatus for determining spatial orientation of a vehicle, the apparatus comprising:

a set of sensors mechanically coupled to the vehicle to receive the emitted light as reflected (see figure 1A Ref 110 and 120 also see paragraph 32);
a timer to determine times of flight between emission of the light by the set of
illuminators and reception of the reflected light by the set of sensors (this is inherent with time of flight sensors as shown in paragraph 32); and
a processor to determine the spatial orientation of the vehicle from a difference in the times of flight (see paragraph 40-41 also see the distance L2 is calculated as shown in paragraph 66-67 paragraph 14 for including a processor).  However Elmelid shows the light is transmitted and reflected off an object and does not specifically show the object is the roadway.  
Foltin shows a similar device that includes multiple measurements made to determine a spatial orientation of the vehicle based on measurements made from the roadway (see paragraph 58-59, 8, and figure 1 and 2), Foltin also shows the number of illuminators in the set is one (see figure 1 Ref 102) and comprises a headlamp of the vehicle configured to operate at a pulse width modulation frequency (see paragraph 39-40) It would have been obvious to include the measurement made on the road surface because this allows the inclination of the headlamp assembly to be adjusted based on the road surface when there is no object to measure, it would have been obvious to include the PWM headlamp because this allows for the use of an already existing light source for distance measurement.   

Referring to claims 3 and 15, Elmelid fails to show the angle Ref 110 and 120 are arranged however a fixed angle between 10° and 25° is extremely well known and adds no new or unexpected results. 
Referring to claims 4 and 16, Elmelid shows an angle of the vehicle with respect to the roadway is determined from a change in the times of flight relative to a reference difference in the times of flight (see paragraph 40-41 also see the distance L2 is calculated as shown in paragraph 66-67 paragraph 14 for including a processor).
Referring to claims 6 and 18, Note that Elmelid shows a pair of sensors determine pitch of the vehicle relative to the road, one of ordinary skill in the art would understand that by duplicating the sensors you would duplicate the results for the measurements resulting in a two pitch angle detections resulting in the roll of the vehicle.  Elmelid shows a system for one side of a vehicle (note the single sensor arm associated with a single headlamp, actuator and suspension as shown in figure 4).  One of ordinary skill in the art would realize this would need to be duplicated for the other side of the vehicle to ensure the headlamps of both sides of the vehicle are controlled.   Note duplication of a part for multiple effect is considered to be within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 671, 124 USPZ 378, 380 (CCPA 1960). 

Referring to claim 9, Elmelid shows at least one actuator to compensate a lighting pattern on the roadway for the spatial orientation of the vehicle (see the angle adjuster Ref 220).
Referring to claim 10, Elmelid shows an embodiment teaching the actuator is mechanically coupled to the vehicle suspension to level the vehicle body responsive to the spatial orientation of the vehicle being other than level with the roadway (see figure 4 note signal generator Ref 440 can send signals to the adjustable suspension Ref 230-1 to 230-3 also see paragraph 87-89).
Referring to claim 11, Elmelid shows the actuator is mechanically coupled to a headlamp to level the headlamp responsive to the spatial orientation of the vehicle being other than level with the roadway (see paragraph 87-89 also see figure 4 the communication between the signal generator 440 and the actuator Ref 220).
Referring to claim 12, Elmelid shows a system for one side of a vehicle (note the single sensor arm associated with a single headlamp, actuator and suspension as shown in figure 4).  One of ordinary skill in the art would realize this would need to be duplicated for the other side of the vehicle to ensure the headlamps of both sides of the .  


Allowable Subject Matter
Claim 5 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645